DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claim recites a series of steps and, therefore, is a process, which fall within a statutory category.
Step 2A Prong one: claim 1 recites step of “calculating an upper limit of the junction temperature according to the junction temperature and the surface temperature”. As is evident from the background, the claimed calculation is a mathematical calculation of different temperature value. Thus, this limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong two: Besides the abstract ideas, the claim recites additional elements “obtaining a surface temperature of the portable device; obtaining a junction temperature of a chip of the portable device”. The additional elements represent mere data gathering (obtaining the temperature values) that is necessary for use of the recited judicial exception (the temperature values are used in mathematical concept and mental process) and is recited at a high level of generality. Limitation “obtaining a surface temperature” and “obtaining a junction temperature” in the claim is thus insignificant extra-solution activity. The additional elements “portable device” and “a chip of the portable device” in both steps is recited at a high-level of generality (i.e., as a generic component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim as a whole does not amounts to significantly more than the recited exception. The additional elements of “obtaining a surface temperature” and “obtaining a junction temperature” represent mere data gathering (obtaining the temperature values) is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation “obtaining a surface temperature” and “obtaining a junction temperature” do not amount to significantly more. The additional elements “portable device” and “a chip of the portable device” in both steps is recited at a high-level of generality (i.e., as a generic component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claim recites a portable device, therefore, is a machine, which fall within a statutory category.
Step 2A Prong one: claim 1 recites “calculating an upper limit of the junction temperature according to the junction temperature and the surface temperature”. As is evident from the background, the claimed calculation is a mathematical calculation of different temperature value. Thus, this limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong two: Besides the abstract ideas, the claim recites additional elements “storing a surface temperature of the portable device and a junction temperature of a chip of the portable device”. The additional elements represent mere data gathering (obtaining the temperature values) that is necessary for use of the recited judicial exception (the temperature values are used in mathematical concept and mental process) and is recited at a high level of generality. Limitation “obtaining a surface temperature” and “obtaining a junction temperature” in the claim is thus insignificant extra-solution activity. The additional elements “portable device”, “a junction temperature limit calculator”, “a buffer”, “a calculating circuit”, and “a chip of the portable device” in both steps is recited at a high-level of generality (i.e., as a generic component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim as a whole does not amounts to significantly more than the recited exception. The additional elements of “storing a surface temperature of the portable device and a junction temperature of a chip of the portable device” represent mere data gathering (obtaining the temperature values) is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation “storing a surface temperature” and “storing a junction temperature” do not amount to significantly more. The additional elements “portable device”, “a junction temperature limit calculator”, “a buffer”, “a calculating circuit”, and “a chip of the portable device” in both steps is recited at a high-level of generality (i.e., as a generic component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 2 recites step of “calculating the upper limit of the junction temperature according to the junction temperature, the surface temperature and an upper limit of the surface temperature”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Claim 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 3 recites steps of “calculating a parameter according to the junction temperature and the surface temperature; and calculating the upper limit of the junction temperature according to the parameter, the surface temperature and the upper limit of the surface temperature”, the steps cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 4 recites additional element “the parameter is updated in a real-time manner”. This judicial exception is not integrated into a practical application because the additional elements is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of updating parameter, which is insignificant extra-solution activity) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 5 recites additional element “the parameter is built at a specific time, and the parameter is not updated when the portable device is used”. This judicial exception is not integrated into a practical application because the additional elements is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of updating parameter, which is insignificant extra-solution activity) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 6 recites step of “calculating the upper limit of the junction temperature”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as a circuit model, comprises at least two thermal resistors and at least one thermal capacitor, and the current junction temperature and the current surface temperature are two different nodes of the circuit model. However, those additional elements include circuit model comprises at least two thermal resistors and at least one thermal capacitor is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of calculating the upper limit of the junction temperature) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 7 recites step of “calculating the upper limit of the junction temperature”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as a circuit model, and at least two thermal resistors and at least one thermal capacitor. However, those additional elements include circuit model comprises at least two thermal resistors and at least one thermal capacitor is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of calculating the upper limit of the junction temperature) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 8 recites step of “calculating the upper limit of the junction temperature according to the updated values of the at least two thermal resistors and at least one thermal capacitor”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as a circuit model, and at least two thermal resistors and at least one thermal capacitor. However, those additional elements include circuit model comprises at least two thermal resistors and at least one thermal capacitor is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of updating values and calculating the upper limit of the junction temperature) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 11 recites step of “calculates the upper limit of the junction temperature according to the junction temperature, the surface temperature and the upper limit of the surface temperature”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as the buffer further stores an upper limit of the surface temperature, and the calculating circuit. However, those additional elements include buffer and calculating circuit are recited at a high-level of generality (i.e., as a generic computing system performing a generic function of stores an upper limit of the surface temperature, which is insignificant extra-solution activity) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 12 recites step of “calculating a parameter according to the junction temperature and the surface temperature; calculates the upper limit of the junction temperature according to the parameter, the surface temperature and the upper limit of the surface temperature”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as parameter calculator, and the calculating circuit. However, those additional elements include buffer and calculating circuit are recited at a high-level of generality (i.e., as a generic computing system performing a generic function) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 13 recites additional element “the parameter calculator updates the parameter in a real-time manner”. This judicial exception is not integrated into a practical application because the additional elements is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of updating parameter, which is insignificant extra-solution activity) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 14 recites additional element “the parameter calculator builds the parameter at a specific time, and the parameter is not updated when the portable device is used”. This judicial exception is not integrated into a practical application because the additional elements is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of updating parameter, which is insignificant extra-solution activity) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 15 recites step of “calculating the upper limit of the junction temperature”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as a circuit model, comprises at least two thermal resistors and at least one thermal capacitor, and the current junction temperature and the current surface temperature are two different nodes of the circuit model. However, those additional elements include circuit model comprises at least two thermal resistors and at least one thermal capacitor is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of calculating the upper limit of the junction temperature) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 16 recites step of “calculating the upper limit of the junction temperature”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as a circuit model, and at least two thermal resistors and at least one thermal capacitor. However, those additional elements include circuit model comprises at least two thermal resistors and at least one thermal capacitor is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of calculating the upper limit of the junction temperature) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Dependent Claim 17 recites step of “calculating the upper limit of the junction temperature according to the updated values of the at least two thermal resistors and at least one thermal capacitor”, the step cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim include the additional elements such as a circuit model, and at least two thermal resistors and at least one thermal capacitor. However, those additional elements include circuit model comprises at least two thermal resistors and at least one thermal capacitor is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of updating values and calculating the upper limit of the junction temperature) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a parameter calculator for calculating a parameter according to the junction temperature and the surface temperature in claim 12, the parameter calculator updates the parameter in a real-time manner in claim 13, the parameter calculator builds the parameter at a specific time in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “parameter calculator for calculating a parameter according to the junction temperature and the surface temperature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the parameter calculation. The use of the term “calculating” is not adequate structure for performing the parameter calculation because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the parameter calculator updates the parameter in a real-time manner” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the parameter updates. The use of the term “updates” is not adequate structure for performing the parameter updates because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the parameter calculator builds the parameter at a specific time” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the parameter builds. The use of the term “builds” is not adequate structure for performing the parameter builds because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structures to perform the claimed functions regarding to calculate a parameter. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to update the parameter. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to build the parameter. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (hereinafter “Hsu”) (US 20150350407 A1).
As to claims 1 and 10, Hsu teaches a method and device for dynamic thermal management, comprising:
obtaining a surface temperature of the portable device [the electronic device 700 can be any kind of mobile device, and the component 610 can be a skin or a housing of the electronic device 700, and the integrated circuit 600 may comprise a CPU, a GPU, a DSP, or an MCU] [Fig.15, step 1110] [0055, 0066, 0086-0092]; 
obtaining a junction temperature of a chip of the portable device [determining integrated circuit temperature, wherein integrated circuit comprises a CPU, GPU, or an MCU] [Fig.15, step 1120] [0055, 0066, 0086-0092]; and 
calculating an upper limit of the junction temperature according to the junction temperature and the surface temperature [determining current temperature threshold value for the integrated circuit based on CPU temperature and skin temperature. In order to perform calculation of step 1150, both CPU temperature and skin temperature will be needed] [Fig. 15, step 1150] [0086-0092].
As to claims 2 and 11, Hsu teaches calculating the upper limit of the junction temperature according to the junction temperature, the surface temperature and an upper limit of the surface temperature [0032-0045, 0056-0058, 0070-0074].
As to claims 3 and 12, Hsu teaches calculating a parameter according to the junction temperature and the surface temperature; and calculating the upper limit of the junction temperature according to the parameter, the surface temperature and the upper limit of the surface temperature [0032-0045, 0056-0058, 0070-0074].
As to claims 4 and 13, Hsu teaches, Hsu teaches the parameter is updated in a real-time manner [0032-0045, 0056-0058, 0070-0074].
As to claims 5 and 14, Hsu teaches the parameter is built at a specific time, and the parameter is not updated when the portable device is used [0032-0045, 0056-0058, 0070-0074].
As to claims 9 and 18, Hsu teaches referring to the upper limit of the junction temperature to control a power budget of the chip or an operating points of other elements within the portable device [0032-0045, 0056-0065, 0067-0074].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Pan et al. (hereinafter “Pan”) (US 20180245986 A1).
As to claims 6 and 15, Hsu teaches calculating the upper limit of the junction temperature according to the junction temperature, the current surface temperature and the upper limit of the surface temperature [0032-0045, 0056-0058, 0070-0074]. Hsu does not explicitly teach using a circuit model that describes thermal behaviors of the portable device, wherein the circuit model comprises at least two thermal resistors and at least one thermal capacitor, and the current junction temperature and the current surface temperature are two different nodes of the circuit model.
However, Pan teaches a method and system for dynamic thermal management of a portable device. Especially, Pan teaches using a circuit model that describes thermal behaviors of the portable device, wherein the circuit model comprises at least two thermal resistors and at least one thermal capacitor, and the current junction temperature and the current surface temperature are two different nodes of the circuit model [Fig. 4A-4C] [0024-0031].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Pan with the teachings of Hsu for the purpose of using a circuit model that describes thermal behaviors of the portable device.
As to claims 7 and 16, Hsu teaches calculating the upper limit of the junction temperature according to values of the at least two thermal resistors and at least one thermal capacitor [Fig. 4A-4C] [0024-0031].
As to claims 8 and 17, Hsu teaches updating values of the at least two thermal resistors and at least one thermal capacitor according to the junction temperature and the surface temperature; and calculating the upper limit of the junction temperature according to the updated values of the at least two thermal resistors and at least one thermal capacitor [Fig. 4A-4C] [0024-0031].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115